       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 1 of 19                  FILED
                                                                              2019 Oct-21 PM 03:44
                                                                              U.S. DISTRICT COURT
                                                                                  N.D. OF ALABAMA


              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       SOUTHERN DIVISION

DENISE DIBENEDETTO,         )
                            )
             Plaintiff,     )
                            )
v.                          )     CIVIL ACTION NO.
                            )      2:19-cv-01223-ACA
ALLSTATE INSURANCE COMPANY, )
et al.,                     ) ORAL ARGUMENT REQUESTED
                            )
             Defendants.    )

     MEMORANDUM BRIEF IN SUPPORT OF MOTION FOR FINAL
                 SUMMARY JUDGMENT OF
         DEFENDANT ALLSTATE INSURANCE COMPANY

      COMES NOW the Defendant, Allstate Insurance Company (“Allstate”), and

submits the following Memorandum Brief in support of its Motion for Final

Summary Judgment.

                  STATEMENT OF UNDISPUTED FACTS

The November 4, 2015 Incident

      1.    This case arises from a November 4, 2015 incident between now-

deceased John Andrew DiBenedetto (“Andrew”), and John Powell.               Ex. A,

(Deposition of John Powell, Doc. 13-1, p. 6).

      2.    On that date, between 7:00 and 7:30 p.m., Powell was walking his dog

“Little” in the Letson Farms neighborhood of Bessemer, Alabama, near the

intersection of South Clubview Circle and Clubview Drive. Id. at pp. 7-9.
        Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 2 of 19




      3.     As Powell attempted to cross the street with his dog, the dog got away

from him. Id. at p. 9.

      4.     While Powell was looking for his dog in the street, a car drove up very

fast and came into the lane where Powell was standing. Powell described it as if

“[the driver] was trying to scare [him].” Id. at p. 10.

      5.     The driver, later identified as Andrew, came “flying up” toward Powell,

slammed on his brakes, and exited his vehicle. Id.

      6.     According to Powell, Andrew yelled at him to get his “d*** dog out of

the street.” Id.

      7.     Powell said something to Andrew about his rate of speed, and a verbal

argument ensued. Id. at p. 10-11.

      8.     Ultimately, after some neighbors came outside, DiBenedetto sped off,

but not before doing some “donuts” in the intersection. Id. at p. 11.

      9.     At that point, Powell cut his walk short and headed for home. Id.

      10.    Just as he approached his residence, Powell heard Andrew’s car

approaching. He testified that the car was an older vehicle that “made a lot of racket”

and he could hear Andrew “gunning that engine.” Id. at p. 12.

      11.    Powell drove his vehicle at a high rate of speed directly toward Powell,

aiming for him. When Andrew had driven very close to Powell, he “slammed on his

brakes and started sliding” toward Powell. Id. at p. 13-14.


                                           2
        Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 3 of 19




      12.    Powell stood behind a nearby mailbox to protect himself from Andrew,

and Andrew crashed into the mailbox. Id. Andrew came to rest approximately “two

steps” from Powell. Id. at p. 14.

      13.    At that point, Powell noticed that Andrew had a friend with him in the

vehicle. Both men jumped out of the car and ran toward Powell. Id.

      14.    As Andrew ran at Powell, he had his arms outstretched, attempting to

grab Powell. Id. at p. 15.

      15.    After Powell was able to subdue Andrew, he warned Andrew’s friend

to keep his distance. Id. at p. 16.

      16.    Powell told Andrew to “get on out of here,” but before Andrew left, he

grabbed Powell’s glasses and yelled, “Hey look old man!” as he snapped the glasses

in half. Id. at pp. 16-17.

      17.    Andrew and his friend then drove away. Powell followed them for a

short distance and saw them park in the DiBenedetto’s driveway, just around the

corner. Id. at p. 17.

The Criminal Charges

      18.    As a result of the November 4, 2015 incident, Powell brought criminal

charges against DiBenedetto, including harassment and criminal mischief. Ex. B

(Affidavit/Warrant – Harassment, Doc. 13-2 (also marked as Defendant’s Exhibit 1




                                         3
        Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 4 of 19




in Deposition of Powell)); Ex. C (Affidavit/Warrant – Criminal Mischief, Doc. 13-

3 (also marked as Defendant’s Exhibit 2 in Deposition of Powell)).

       19.    DiBenedetto ultimately pleaded guilty to both charges on January 20,

2016. Ex. D (District Court Orders, Doc. 13-4).

       20.    Defendant received a suspended sentence of 24 months of probation for

both charges.1 Id.

The 2016 Lawsuit

       21.    On November 4, 2016, Powell filed a civil suit against Andrew and

Andrew’s parents as a result of the incident. Ex. E (Powell’s Complaint, Doc. 13-

5).

       22.    Powell asserted the following claims in his Complaint: (1) assault; (2)

battery; (3) conversion; (4) wantonness; (5) outrage; (6) negligent entrustment; and

(7) conspiracy. Id.

       23.    The father, Mr. DiBenedetto, was granted summary judgment, but the

summary judgment motion of Mrs. DiBenedetto (Plaintiff herein) was denied as she

was the owner of the vehicle that Andrew was driving.




1
 DiBenedetto appealed his sentences to the Circuit Court of Jefferson County, Bessemer Division,
but he died during the pendency of his appeal.

                                               4
        Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 5 of 19




      24.    Powell and Mrs. DiBenedetto ultimately settled the civil suit for an

undisclosed amount in March 2019. Ex. F (Court’s April 1, 2019 Order, Doc. 13-

6).

Claim Denial and Subsequent Lawsuit

      25.    The vehicle driven by Andrew was owned by his mother, Denise

DiBenedetto (hereinafter “Plaintiff”). Ex. G (Affidavit of Plaintiff filed in the

Powell case, Doc. 13-7).

      26.    Plaintiff had a policy of insurance for the subject vehicle with Allstate.

Ex. H (Plaintiff’s Complaint, Doc. 13-8, ¶3).

      27.    Allstate issued a “Reservation of Rights” letter to Ms. DiBenedetto on

March 27, 2017 and agreed to provide a defense to her in the Powell case subject to

the terms of the reservation of rights. Ex. I (March 27, 2017 Correspondence to

Plaintiff, Doc. 13-9).

      28.    In that letter, Allstate specifically quoted the intentional/criminal acts

exclusion contained within Ms. DiBenedetto’s Policy, which provides as follows:

             Exclusions—What is Not Covered

             Allstate will not pay for any damages an insured person
             is legally obligated to pay because of:

             ....

             10. bodily injury or property damage intended by, or
             reasonably expected to result from, the intentional or



                                          5
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 6 of 19




             criminal acts or omissions of an insured person. This
             exclusion applies even if:

                 a.   an insured person lacks the mental capacity to
                      control or govern his or her conduct;

                 b.   an insured person is temporarily insane or
                      temporarily lacks the mental capacity to control
                      or govern his or her conduct or is temporarily
                      unable to form any intent to cause bodily injury
                      or property damage;

                 c.   such bodily injury or property damage is of a
                      different kind or degree than intended or
                      reasonably expected; or
                 d.   such bodily injury or property damage is
                      sustained by a different person than intended or
                      reasonably expected.

      This exclusion applies regardless of whether an insured person is
      actually charged with, or convicted of, a crime.

      This exclusion precludes coverage for any insured person under the
      policy regardless of whether the person seeking coverage participated
      in any way in the intentional or criminal acts or omissions. Ex. J,
      (Allstate Policy, Doc. 13-10, p. 029) (emphasis added).

      29.    Allstate ultimately issued a denial of coverage and defense to Mrs.

DiBenedetto on April 6, 2017, after Andrew pleaded guilty to harassment and

criminal mischief. Ex. K (April 6, 2017 Denial Letter, Doc. 13-11).

      30.    In denying the claim, Allstate again referenced the criminal acts

exclusion. Id.




                                        6
        Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 7 of 19




      31.    As counsel for Ms. DiBenedetto continued to maintain that Allstate

owed her a defense under her policy, Allstate retained outside coverage counsel to

provide a coverage opinion.

      32.    Attorney Mark Hart thoroughly reviewed Allstate’s file and determined

that no coverage was due, citing the criminal acts exclusion. Ex. L (Correspondence

of January 28, 2019 from Mark Hart to Stan Brobston, Doc. 13-12).

      33.    Mrs. DiBenedetto settled with Powell and then filed the instant suit

against Allstate on April 17, 2019, claiming breach of contract and “bad faith.” (Ex.

H, Doc. 13-8).

      34.    Specifically, Plaintiff alleges that Allstate “failed to perform their

obligations under said contract in good faith,” “refused to provide the Plaintiff with

a defense to said Powell action and failed to indemnify her as required under the

terms of said insurance contract.” Id. at ¶8.

                                    ARGUMENT

I.    PLAINTIFF’S ALLSTATE POLICY DID NOT PROVIDE ANY
      COVERAGE OR DUTY TO DEFEND PLAINTIFF FOR THE
      POWELL CLAIMS.

      The law in Alabama is clear that insurance companies have the right, in the

absence of statutory provisions to the contrary, to limit their liability and write

policies with narrow coverage. Aetna Ins. Co. v. Pete Wilson Roofing & Heating

Co., 272 So.2d 232, 235 (Ala. 1972). It is also true that courts must enforce


                                           7
        Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 8 of 19




insurance contracts as written and cannot defeat express provisions in a policy,

including exclusions, by judicial interpretation. Id.

      Plaintiff does not challenge Allstate’s denial of coverage/defense to her son,

Andrew. However, Plaintiff claims that since the Powell complaint alleged that she

“negligently entrusted” the vehicle to Andrew, this triggered at least a duty to defend.

Plaintiff ignores the complete language of the exclusion at issue.

      Here, as outlined in Allstate’s Statement of Undisputed Facts, the policy at

issue includes an exclusion for “bodily injury or property damage” resulting from

“the intentional or criminal acts or omission of an insured person.” Ex. J, Doc. 13-

10, p. 029. Importantly, the exclusion specifically states that it precludes coverage

for “any insured person under the policy regardless of whether the person seeking

coverage participated in any way in the intention or criminal acts or omissions.” Id.

(emphasis added).

      It is undisputed that the claim for which Plaintiff is seeking coverage and

defense arises from her son Andrew’s both intentional and criminal conduct in the

incident with Mr. Powell. As Powell testified, Andrew “aimed” for him as he sped

down the street, turning his vehicle to go up on the sidewalk where Powell was

standing. Ex. A, Doc. 13-1, pp. 13-14. Likewise, the act of picking up Powell’s

glasses and defiantly snapping them in half in front of Powell was also intentional

Id. at pp. 16-17. Not only was the conduct intentional—which would satisfy the


                                           8
        Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 9 of 19




requirements of the policy exclusion—it was criminal, as evidenced by the charges

brought against Andrew and his ultimate guilty pleas. Ex. B (Doc. 13-2); Ex. C

(Doc. 13-3); Ex. D (Doc. 13-4).

      Furthermore, it is of no consequence that Mrs. DiBenedetto, the Plaintiff in

the instant case, did not participate in the November 4, 2015 events, because, by the

exclusion’s plain language, it applies even if the person seeking coverage did not

participate in the criminal conduct. See Ex. J, Doc. 13-10, p. 029. It is clear that the

intentional/criminal acts exclusion applies in the instant case and bars any duty of

Allstate to either provide coverage or a defense to the Powell suit for Mrs.

DiBenedetto. The Allstate policy was never intended to insure anyone against the

commission of crimes or intentional acts.

      It is well-settled in Alabama that Allstate’s criminal/intentional acts exclusion

is enforceable and does not violate public policy. See Hooper v. Allstate Ins. Co,

571 So.2d 1001, 1003 (Ala. 1990) (collecting cases from other jurisdictions

interpreting Allstate’s criminal acts exclusion). In Hooper, Mr. Hooper was visiting

his friend Mize at Mize’s home, where the two men were discussing a potential

hunting trip. Id. at 1002. Both men had been drinking, and Mize was handling a

shotgun. Id. Mize accidentally shot Hooper in the face, causing severe injuries. Id.

Mize ultimately pleaded guilty to second degree assault. Id.




                                           9
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 10 of 19




      Mize’s parents had homeowner’s insurance through Allstate, which contained

an almost identical criminal acts exclusion to the one at issue here. See id. Allstate

filed a declaratory action, seeking a determination that it was not obligated to defend

Mize or pay any judgment rendered against him. Id. Allstate ultimately moved for

summary judgment, which the trial court granted. Id. On appeal, Hooper argued

that the policy language was ambiguous, and only applied to intentional criminal

acts, but the Supreme Court disagreed. Id. In upholding the trial court’s ruling, the

Court stated as follows:

               A number of other jurisdictions have held that the same
               exclusion was unambiguous and excluded coverage for
               injuries resulting from criminal acts by the insured,
               regardless of whether the insured intended to commit the
               act or to cause the harm.

               ...

               . . . Insurance companies have the right to limit their
               liability and to write policies with narrow coverage. No
               public policy considerations dictate that an insurer must
               indemnify a third party for the criminal acts of an insured.

               ...

               Because the exclusion unambiguously excluded coverage
               for injury or damage that might reasonably be expected to
               result from criminal acts by an insured, without a
               requirement that the acts be intentional or that the injury
               be intended, and because Mize’s action fell squarely
               within that exclusion, Allstate was under no duty to defend
               Mize or indemnify Hooper for his injuries.

Id. at 1003.

                                           10
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 11 of 19




      The Alabama Supreme Court’s holding in Hooper is controlling in the instant

case. Like Mr. Mize in the Hooper case, Andrew was covered by an Allstate

insurance policy containing an intentional or criminal acts exclusion. Like Mize in

the Hooper case, Andrew was charged with, and pleaded guilty to, certain criminal

charges arising from his altercation with Powell. Here, however, the facts weigh

even more strongly in favor of application of the exclusion, because Andrew’s

crimes require criminal intent. See Ex. M (Code of Alabama §§13A-7-22, 13A-11-

8(a), Doc. 13-13).

      The case of Alfa Specialty Ins. Co. v. Jennings, 906 So.2d 195 (Ala. Civ. App.

2005) is also instructive. That case involved a similar policy exclusion in an auto

insurance policy. See Jennings, 906 So.2d at 197. In that case, the insured, Croft,

led police on a high-speed chase. Id. at 196. Upon encountering a roadblock, Croft

left the roadway, lost control of his vehicle, and crashed into a mobile home, causing

almost $20,000.00 in property damage to the home. Id. Croft was charged with and

ultimately pleaded guilty to aggravated fleeing, reckless endangerment, and carrying

a pistol in a vehicle without a permit. Id.

      Alfa filed a declaratory action, asking the trial court to determine that it was

not obligated to pay Croft for his claimed medical expenses, and that it did not owe

him a defense in any action brought by the owners of the mobile home, pursuant to

the criminal acts exclusion in his auto policy. Id. at 196-97. Alfa later filed a motion


                                          11
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 12 of 19




for summary judgment on these same grounds. Id. at 197. In response, the mobile-

home owners argued that the exclusion was unenforceable because it violated public

policy. Id. at 197-98. The trial court ruled in favor of the mobile-home owners, and

Alfa appealed. Id. at 198.

      Citing Hooper, the Alabama Court of Civil Appeals first noted that

“[i]nsurance companies have the right to limit the coverage offered through the use

of exclusions in their policies.” Id. at 199 (quoting Hooper, 571 So.2d at 1002). The

Court then went on to determine that Alfa’s intentional or criminal acts exclusion

was not contrary to public policy, under the particular facts of the case, and was due

to be enforced to deny coverage to the insured. Id. at 202.

      Courts from other jurisdictions have discussed the same or essentially similar

exclusions. For example, in Allstate Ins. Co. v. Brown, 16 F.3d 222, 226 (7th Cir.

1994), the court stated as follows regarding the Allstate intentional/criminal acts

exclusion:

             [W]e are not the first jurisdiction to interpret the Allstate
             exclusion at issue here. Many other jurisdictions have
             addressed the meaning of the intentional or criminal acts
             exclusion and have found it unambiguous and providing
             an objective standard. See Allstate Ins. Co. v. Cruse, 734
             F.Supp 1574, 1581 (M.D. Fla. 1989) (exclusion requires
             court to apply objective standard); Allstate Ins. Co. v.
             Bailey, 723 F.Supp 665, 667 (M.D. Fla. 1989); Allstate
             Ins. Co. v. S.L., 704 F.Supp. 1059, 1060 (S.D. Fla. 1989)
             (aff’d, 896 F.2d 558 (11th Cir. 1990); Allstate Ins. Co. v.
             Travers, 703 F.Supp 911, 915 (N.D. Fla. 1988) (exclusion
             incorporates an objective test); Allstate Ins. Co. v Foster,

                                          12
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 13 of 19




            693 F. Supp. 886, 888 (D. Nev. 1988) (exclusion is
            unambiguous and provides an objective standard); Hooper
            v. Allstate Ins. Co., 571 So. 2d 1001, 1002-03 (Ala. 1990);
            Allstate Ins. Co. v. Schmitt, 238 N.J. Super. 619, 570 A.2d
            488, 490-492 (N.J. Sup. Ct. App. Div.), cert. denied, 122
            N.J. 395, 585 A.2d 394 (N.J. 1990); and Allstate Ins. Co.
            v. Sowers, 97 Ore. App. 658, 776 P.2d 1322, 1323 (Or. Ct.
            App. 1989).
      Clearly, based on the foregoing caselaw, there is no colorable argument that

the intentional/criminal acts exclusion in Plaintiff’s policy does not apply to

DiBendetto’s conduct. Therefore, the intentional and criminal acts of Andrew on

November 4, 2015 are excluded from coverage under his mother’s Allstate policy.

Because Plaintiff cannot demonstrate a genuine issue of material fact, and as such,

Allstate is entitled to judgment as a matter of law.

II.   EVEN IF, ARGUENDO, THE NOVEMBER 4, 2015 INCIDENT WAS A
      COVERED LOSS, PLAINTIFF CANNOT ESTABLISH THE PRIMA
      FACIE ELEMENTS OF THE CLAIM OF “BAD FAITH” AS
      ALLSTATE CLEARLY HAD AN “ARGUABLE, DEBATABLE
      BASIS” FOR ITS CLAIM DECISION.

      This court need not decide this issue if it agrees with Allstate that the

intentional or criminal acts exclusion worked to deny coverage and a duty to defend

Mrs. DiBenedetto for the claims made by Powell. However, if arguendo, the court

disagrees, the undisputed facts dictate at least the grant of summary judgment to

Allstate on the “bad faith” claims of Plaintiff.

      In Alabama, “bad faith” can only be found when an insurer lacks a legitimate

or arguable reason for failing to pay a claim. National Savings Life Ins. Co. v.



                                          13
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 14 of 19




Dutton, 419 So.2d 1357, 1361 (Ala. 1982). “When a claim is ‘fairly debatable,’ the

insurer is entitled to debate it, whether the debate concerns a matter of fact or law.”

Id. (quoting National Security Fire & Casualty Co. v. Bowen, 417 So.2d 179, 183

(Ala. 1982)).

      It is the general rule that in order to show a lack of debatable reason, the

insured must be entitled to a directed verdict on the contract claim. Insurance

Company of North America v. Citizens Bank of Thomasville, 491 So.2d 880 (Ala.

1986). The Plaintiff bears the heavy burden of proving actual knowledge of no

debatable reason to deny the claims coupled with intent to injure. Davis v. Cotton

States Mutual Ins. Co., 604 So. 2d 354 (Ala. 1992).

      Stated differently, “an insurer is liable for its refusal to pay a direct claim when

there is no lawful basis for the refusal coupled with actual knowledge of that fact.”

Chavers v. National Security Fire Ins. Co., 405 So. 2d 1 (Ala. 1981). To show that

no lawful basis exists requires evidence that “the insurer lacks a legitimate or

arguable reason for failing to pay the claim.” Gulf Atlantic Life Ins. Co. v. Barnes,

405 So. 2d 916 (Ala. 1981). “The insured must eliminate any arguable reason

propounded by the insurer for refusing to pay the claim.” Lefevre v. Westberry, 590

So.2d 154, 159 (Ala. 1991) (emphasis added) (quoting Burns v. Motors Ins. Corp.,

530 So.2d 824, 827 (Ala. Civ. App. 1987)).




                                           14
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 15 of 19




      In Weaver v. Allstate Insurance Co., 574 So. 2d 771 (Ala. 1990), the insurer

denied a claim for uninsured motorist benefits. The Supreme Court addressed the

Trial Court’s entry of Summary Judgment in favor of the insurer on the claim of

“bad faith.” While recognizing that conflicting evidence would create a triable issue

on liability for the uninsured motorist benefits, the Court concluded that there was

no triable issue on the question of Allstate’s bad faith refusal to pay benefits: “If

any one reason for denial of coverage is at least “arguable”, this Court need not look

any further, and a claim for bad faith refusal to pay will not lie.” Id. at 774 (citing

McLaughlin v. Alabama Farm Bureau Mutual Casualty Ins. Co., 437 So. 2d 86, 91

(Ala. 1983)).

      A.     Allstate had a reasonable basis for the denial based on the
             intentional/criminal acts exclusion set out in Plaintiff’s policy.

      As outlined above, the basis for Allstate’s denial of a defense to Ms.

DiBenedetto was the criminal acts exclusion in her policy. “Alabama law is

unambiguous on the point that nothing requires an insurer to indemnify a third party

for the insured’s criminal acts.” Horace Mann Ins. Co. v. Fore, 785 F.Supp. 947,

949 (M.D. Ala. 1992). Alabama law recognizes that “insurance companies have the

right to limit the coverage offered through the use of exclusions in their policies,

provided that those exclusions do not violate a statute or public policy.” Hooper v.

Allstate, 571 So.2d 1001, 1002 (Ala. 1990) (internal citations omitted). Further, “if

an individual purchases a policy containing an unambiguous exclusion that does not

                                          15
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 16 of 19




violate a statute or public policy, courts will enforce the contract as written.” Id.

(citing Johnson v. Allstate Ins. Co., 505 So.2d 362, 365 (Ala. 1987)).

      The Alabama caselaw cited above is clear that Allstate’s criminal/intentional

acts exclusion is enforceable and does not violate public policy. See Hooper, 571

So.2d at 1003 (collecting cases from other jurisdictions interpreting Allstate’s

criminal acts exclusion). Therefore, Allstate had much more than an “arguable”

basis for denying Plaintiff’s claim and could not have acted in “bad faith.”

      B.     Allstate obtained the advice of counsel during the pendency of the
             claim and ultimately followed the well-reasoned advice of coverage
             counsel in completing its investigation.

      Furthermore, in evaluating DiBenedetto’s demand for defense, Allstate sought

the advice of counsel. The employment of legal counsel and reliance upon the

lawyer’s advice constitutes evidence of good faith and reflects the measures which

Allstate took in deciding whether to accept or deny the Plaintiffs’ claim. See Davis

v. Cotton States Mut. Ins. Co., 604 So.2d 354, 359 (Ala. 1992).

      In Davis, the Alabama Supreme Court addressed the defense of advice of

counsel. Id. at 359. There, Davis alleged that the insurance company acted “in bad

faith” by refusing his claim for uninsured motorist benefits. Id. at 355. The trial

court granted summary judgment in favor of the insurance company, and Davis

appealed. Id. The insurance company submitted evidence that they had employed a

lawyer to research the issue of coverage under the policy in question. Id. at 359. The


                                         16
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 17 of 19




record demonstrated that the insurance company followed the advice of their lawyer

in reaching a conclusion that Davis was not entitled coverage. Id. Importantly, the

Court noted: “In other circumstances reliance on the advice of informed counsel has

often been sufficient in itself to establish good faith or to rebut a claim of bad faith.”

Id. (citing Lynch v. Green Tree Acceptance, Inc., 575 So.2d 1068 (Ala. 1991);

Hanson v. Couch, 360 So.2d 942 (Ala. 1978); and Uphouse v. Charter Hospital of

Mobile, 582 So.2d 1140 (Ala. Civ. App. 1991)). The Court went on to conclude

that the insurance company acted in good faith to legitimately determine the coverage

issues presented and specifically noted that its efforts included the employment of

legal counsel to help in resolving the issues. Id. at 359-60. Thus, an arguable basis

for denial was demonstrated and summary judgment was affirmed. Id.

      Here, Allstate likewise sought a legal opinion. In so doing, Attorney Mark

Hart was provided with the relevant file materials and policy information. After

applying the law to the facts presented, Mr. Hart concluded that Allstate had no

obligation to defend Plaintiff under her policy. Ultimately, Allstate followed the

well-reasoned and fully informed advice of Mr. Hart. Under the authority set forth

above, and in light of the other arguable and debatable bases for Allstate’s denial,

Allstate is entitled to summary judgment as to Plaintiff’s claims of “bad faith.”




                                           17
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 18 of 19




                                 CONCLUSION

      Allstate had no duty to provide coverage for or defend Mrs. DiBenedetto in

the Powell case. Under the undisputed facts of the case, Allstate as a matter of law

is not guilty of “bad faith” failure to defend and/or provide coverage to Mrs.

DiBenedetto. Allstate therefore respectfully requests that this Honorable Court enter

an Order granting Allstate’s Motion for Final Summary Judgment.



      EXECUTED this the 21st day of October, 2019.

                                       Respectfully submitted,

                                       /s/ De Martenson
                                       De Martenson (ASB-7317-N69E)

                                       /s/ Madison D. Morrison
                                       Madison D. Morrison (ASB-7897-E99A)

OF COUNSEL:
HUIE, FERNAMBUCQ & STEWART, LLP
3291 US Highway 280, Suite 200
Birmingham, Alabama 35243
Telephone: (205) 251-1193
Facsimile: (205) 251-1256
DMartenson@huielaw.com
MMorrison@huielaw.com

Attorneys for Defendant,
ALLSTATE INSURANCE COMPANY.



                     ORAL ARGUMENT IS REQUESTED.

                                         18
       Case 2:19-cv-01223-ACA Document 14 Filed 10/21/19 Page 19 of 19




                         CERTIFICATE OF SERVICE
       I hereby certify that I have either electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system which will send notification of such
filing to those attorneys registered, and/or I have forwarded by E-Mail or placed a
copy of the foregoing to the attorneys as follows in the United States Mail, postage
prepaid and properly addressed, on this the 21st day of October, 2019:

                        Stan Brobston, Esq.
                        stanbrobston@xspedius.net
                        Attorney at Law
                        304 North 18th Street
                        Bessemer, AL 35020
                        Tel: (205) 425-4361
                        Attorney for Plaintiff


                                              /s/ De Martenson
                                              Of Counsel




                                         19
